Election/Restrictions
Claims 1-2, 4-8, 10-14 and 61-62 are allowable. The restriction requirement between  inventions and species, as set forth in the Office action mailed on May 6, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as since all claims require all the limitations of an allowable claim. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 6-8, filed October 27, 2021 are persuasive. The closest prior being Roland et al. (US 20150147545 A1) which teaches a method of imparting a predetermined surface contour to a metallic ballistic armor plate component using a laser to harden the metallic ballistic armor plate. Roland et al. differs in that the laser process is not laser peening. Holman et al. (US 8049137 B2) teaches a method of work hardening a metallic workpiece using laser shock peening to alter the physical characteristics of the metallic material in forming medical devices wherein identifying a compressive residual stress profile based on desired characteristic for use with the laser shock peening. Roland et al. and Holman et al. fails to teach or suggest “laser peening a surface of the metallic ballistic armor plate component in a first treatment mode predetermined with reference to the first identified compressive residual stress profile, thereby inducing plastic deformation in the metallic ballistic armor plate component and thereby imparting a predetermined surface contour to the metallic ballistic armor plate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761